DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant elected invention (II) without traverse, claims 17-32.
3.	The applicant is required to cancel claims 1-16 in the next communication.

35 USC § 112(f), sixth paragraph
4.	The following is a quotation of 35 U.S.C. 112(f):                                                                                                                           
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.        
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

5.	The following claim limitations have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means for” coupled with functional language “extrapolating van der Pol coefficients” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
6.	A review of the specification shows that paragraphs [0007], [0048], [0216] and [0217] contain references a framework comprising a system identification (SI) modeler that includes a means for extrapolating van der Pol coefficients.  However; it is unclear what structure is meant to correspond to the recited “means for”.  
7.	If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 17 recites the limitation “a means for extrapolating van der Pol (VDP) coefficients”, line 6. It is unclear from the claim and the specification what structure is meant to correspond to the recited “means for”.  Therefore, claims 17-32 are considered indefinite.

Claim Rejections - 35 USC § 101
8.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 	Claims 17-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.  
Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed to a process.
However, evaluating claim 1, under at Step 2A, Prong One, the claim is directed to the judicial exception of an Abstract idea using the grouping of a mathematical/mental process.  The limitations include 
a means for extrapolating van der Pol (VDP) coefficients in response to the pre- bifurcation data to generate precursors to a Hopf bifurcation and or to identify a type of the Hopf bifurcation and or to forecast limit-cycle oscillation (ICO) amplitudes of a post- bifurcation regime, wherein the SI modeler predicts the type of the Hopf bifurcation and the LCO amplitudes of the post-bifurcation regime and generates early-warning indicators of impending nonlinear instabilities of a dynamical systemin response to the prediction.
Next, Step 2A, Prong Two evaluates whether additional elements of the claim “integrate the abstract idea into a practical application” in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. The claims do not positively recite a particular machine that collecting pre-bifurcation data.  There is no transformation or reduction of a particular article to a different state or thing, the claim does not recite additional elements that integrate the judicial exception into a practical application the claim does not recite additional elements that integrate the judicial exception into a practical application.
Therefore, the claims are directed to an abstract idea. 
At Step 2B, consideration is given to additional elements that may make the abstract idea significantly more.  Under Step 2B, there are no additional elements that make the claim significantly more than the abstract idea.  The additional element of “a data collector coupled to the dynamical system” is a generic element for data gathering.  Therefore the claims are found to be patent ineligible.  
The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea itself.

	Dependent claim(s) 18-32 when analyzed individually and as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) amount to significantly more than the judicial exception.
	The additional limitations of claims 18-32 are merely extensions of abstract ideas with no additional elements.
The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea.

Claim Rejections - 35 USC § 102
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17-20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Roberts et al. (Pub. No. US 2018/0333106) (hereinafter Roberts).
As per claim 17, 19 and 20, Roberts teaches a data collector coupled to the dynamical system for collecting pre-bifurcation data: and a system identification (SI) modeler for predicting early-warning indicators of impending nonlinear instabilities using only the pre-bifurcation data (see paragraphs [0018]-[0019]). wherein the SI modeler comprises a means for extrapolating van der Pol (VDP) coefficients in response to the pre- bifurcation data to generate precursors to a Hopf bifurcation and/or to identify a type of the Hopf bifurcation and or to forecast limit-cycle oscillation (ICO) amplitudes of a post- bifurcation regime (see paragraphs [0019] and [0086]-[0088]), wherein the SI modeler predicts the type of the Hopf bifurcation and the LCO amplitudes of the post-bifurcation regime and generates early-warning indicators of impending nonlinear instabilities of a dynamical systemin response to the prediction (see paragraph [0054]).
As per claim 18, Roberts further teaches that the type of the Hopf bifurcation comprises a supercritical Hopf bifurcation or a subcritical Hopf bifurcation (see paragraph [0053]).
                                     
                                        Examiner’s Notes
11.	Claims 21-32 including all of the limitations of the base claim and any intervening claims distinguish over the prior art.
Prior art
12.	The prior art made record and not relied upon is considered pertinent to applicant’s disclosure:
Claudel et al. [‘915] disclose a system, (e.g. an aircraft, an unmanned air vehicle, or any vehicle that can utilize the air flow sensing system) that include a cantilever having a transducer configured to detected deflections of the cantilever and produce an output based the deflections, and a processing module in communication with the cantilever. The cantilever can be designed to be supercritical beyond the Hopf bifurcation point for providing a stable response to a disturbance below a flutter boundary. Nonlinearities can yield limit cycle oscillations (LCOs) whose amplitude increases slowly with increasing flight speed.
Jean-Jumeau et al. [‘000] disclose preventing power collapse in electric power system by assessing bifurcation and determining whether the system remains stable or unstable and determining the types of instability: voltage collapse or angle instability. 

   
 Contact information
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED CHARIOUI whose telephone number is (571)272-2213.  The examiner can normally be reached Monday through Friday, from 9 am to 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Mohamed Charioui
/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857